                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                            BUTTE DIVISION

 PETER B. HUTTON,                         )   Cause No. CV-17-82-BU-BMM
                                          )
         Plaintiff,                       )            ORDER
                                          )
 vs.                                      )
                                          )
 JERALD L. NYHART,                        )
                                          )
         Defendant.                       )



       A telephonic scheduling conference was held on April 10, 2019. Upon

agreement of the parties the following schedule shall apply:

       (1) the current trial setting of May 6, 2019 is VACATED and is RESET for

Monday, June 24, 2019 at 9:00 a.m. at the Paul Hatfield Federal Courthouse,

Helena, Montana.      The Final Pretrial Conference set for     April 29, 2019 is

VACATED and RESET for June 13, 2019 at 1:30 p.m. at the Paul Hatfield Federal

Courthouse, Helena, Montana. Jury Instructions and Trial Briefs are due to the Court

ORDER                                                                  PAGE 1 OF 2
on or before June 13, 2019. The Final Pretrial Order is due to the Court on or before

May 31, 2019.

      DATED this 10th day of April, 2019.




ORDER                                                                   PAGE 2 OF 2
